Citation Nr: 0817922	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-16 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1966 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which, in pertinent part, granted the veteran's 
claim for service connection for bilateral hearing loss and 
assigned a noncompensable disability rating, effective August 
20, 2003.

A July 2005 rating decision granted the veteran an increased, 
20 percent disability rating for his bilateral hearing loss, 
also effective August 20, 2003.

This case was previously before the Board in December 2007.


FINDING OF FACT

Throughout the rating period on appeal, the veteran has had 
bilateral hearing loss manifested by no worse than level IV 
hearing acuity in the right ear and level VI hearing acuity 
in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for bilateral hearing loss have not been met at any time 
during the rating period on appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.85, 4.86 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the May 2004 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss, such claim is now substantiated.   As 
such, the filing of a notice of disagreement as to the 
initial rating assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment triggers 
VA's statutory duties under 38 U.S.C.A. §§  5104 and 7105, as 
well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.

The April 2005 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DC) for the veteran's 
bilateral hearing loss disability, and the veteran was 
informed of what was needed to obtain a schedular rating 
above the disability evaluation that the RO had assigned.  

In addition, March 2006 correspondence explained how a 
disability rating is determined by VA for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claim, no disability rating or effective 
date will be assigned.

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  In 
January 2008 the veteran underwent a VA examination that 
addressed the medical matters presented by this appeal.  The 
veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of the claim.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  To evaluate an 
individual's level of disability, Table VI is used to assign 
a Roman numeral designation for hearing impairment based on a 
combination of the percent of speech discrimination and the 
pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment for 
each ear.  38 C.F.R. § 4.85(e).

If the puretone threshold at each of the specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b).

In May 2004 the veteran underwent a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
60
65
85
LEFT
30
45
60
85
95

The diagnosis was mild to profound sensorineural hearing 
loss, bilaterally.  VA audiology examination findings in May 
2004 revealed that the average pure tone threshold at 1,000, 
2,000, 3,000, and 4,000 Hertz was 63 decibels in the right 
ear and 71 decibels in the left ear.  Speech recognition 
ability was 92 percent in the right ear and 96 percent in the 
left ear.  The audiological findings correspond to a level II 
hearing in the right ear and level II hearing in the left 
ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a 
designation of level II hearing in the right ear and level II 
hearing in the left ear yields a noncompensable evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

In January 2008 the veteran underwent another VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
65
70
80
LEFT
45
50
65
80
95

The diagnosis was mild sloping to severe sensorineural 
hearing loss, bilaterally.  VA audiology examination findings 
in January 2008 revealed that the average pure tone threshold 
at 1,000, 2,000, 3,000, and 4,000 Hertz was 66 decibels in 
the right ear and 73 decibels in the left ear.  Speech 
recognition ability was 80 percent in the right ear and 68 
percent in the left ear.  The audiological findings 
correspond to a level IV hearing in the right ear and level 
VI hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  
Under Table VII, a designation of level IV hearing in the 
right ear and level VI hearing in the left ear yields an 
evaluation of the currently assigned 20 percent.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

Consideration has also been given to section 4.86 for 
exceptional patterns of hearing impairment, but this section 
is not applicable to the May 2004 or January 2008 examination 
findings.  Pure tone threshold levels were neither 55 dB or 
higher at each of the four frequencies, i.e., at 1000, 2000, 
3000 and 4000 hertz, nor were they 30 dB or less at 1,000 
hertz and 70 dB or more at 2000 hertz.  38 C.F.R. § 4.86(a) & 
(b).

The veteran has submitted private audiological evaluations 
dated in August 2003 and March 2005.  However, the 
audiological reports contain uninterrupted results of his 
pure tone threshold evaluation.  The Board is precluded from 
interpreting pure tone threshold results in order to 
determine the severity of the veteran's current hearing loss 
disability.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  In other words, the Board is bound by law to apply 
VA's rating schedule based on the veteran's audiometry 
results.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In short, an initial evaluation in excess of 20 percent for 
bilateral hearing loss is not warranted.

As the preponderance of the evidence is against an initial 
higher rating for the disability on appeal, the benefit of 
the doubt rule is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

The evidence does not reflect that the disability at issue 
caused marked interference with employment, or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Therefore, referral for assignment of an 
extra-schedular evaluation in this case is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

An initial disability rating in excess of 20 percent for 
bilateral hearing loss is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


